250 S.W.2d 199 (1952)
SPENCER
v.
STATE.
No. 25888.
Court of Criminal Appeals of Texas.
June 25, 1952.
No attorney for appellant.
Raymond E. Magee, County Atty., Galveston, and George P. Blackburn, State's Atty., of Austin, for the State.
DAVIDSON, Commissioner.
This is a conviction for possessing marijuana; the punishment, two years in the penitentiary.
Two cigarettes of marijuana were found in appellant's possession.
It is contended that such evidence was obtained as a result of the illegal arrest and unauthorized search of appellant's person.
To preserve that question for determination by this court, appellant relies upon his motion to suppress the evidence so obtained. There is no bill of exception showing that appellant objected to the introduction before the jury of the testimony showing the finding of the marijuana.
We have repeatedly held that a motion to suppress evidence because it was illegally obtained or in violation of law is not sufficient to preserve the question for review, and that an objection must be made to the introduction of the evidence at the time it is offered. Anderson v. State, 146 Tex. Crim. 222, 172 S.W.2d *200 310; Bailey v. State, Tex.Cr.App., 248 S.W.2d 144.
The admissibility of the evidence as to the finding of the marijuana is therefore not before us for consideration.
The judgment is affirmed.
Opinion approved by the Court.